COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       MEMORANDUM ORDER

Appellate case name:       Peyton Ashley Simpson v. The State of Texas

Appellate case number:         01-12-00891-CR

Trial court case number:       28375

Trial court:               County Court of Chambers County

This appeal was abated for the trial court to make findings of fact and conclusions of law
regarding its denial of appellant’s motions to suppress. After the findings of fact and conclusions
of law were filed in a supplemental record with the Clerk of this Court, the appeal was reinstated.

In light of the recently filed findings of fact and conclusions of law, appellant is given until 30
days after the date of this order to file supplemental briefing regarding his appellate challenges to
the trial court’s denial of his motions to suppress. The State will have 30 days from the date that
appellant’s brief is filed to file a supplemental brief in response.


       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   Acting individually


Date: October 1, 2013